Citation Nr: 0831819	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-17 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for cervical spinal 
spondylosis with myelopathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas that denied the benefit sought on appeal.  The 
veteran, who had active service from October 1973 to October 
1976 and August 1978 to August 1982, appealed that decision, 
and the case was referred to the Board for appellate review.



FINDING OF FACT

Cervical spinal spondylosis with myelopathy did not originate 
in service or until years thereafter and is not otherwise 
etiologically related to service.



CONCLUSION OF LAW

Cervical spinal spondylosis with myelopathy was not incurred 
in or aggravated by active service, nor may arthritis or an 
organic disease of the nervous system be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in March, April, July and August of 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds; 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
However, in the present case, attempts to locate the service 
medical records of the veteran failed.  The Board notes that, 
in cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his or her case. O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The VA must also provide an explanation to 
the appellant regarding VA's inability to obtain his or her 
service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  The United States Court of Veterans Appeals (Court) 
also has held that VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); 
see also McCormick v. Gober, 14 Vet. App. 39 (2000).  In this 
case, repeated attempts were made to locate the service 
medical records.  In addition, the RO sent an August 21, 2006 
letter notifying the veteran of the difficulty in obtaining 
service medical records and suggesting possible alternative 
sources of evidence the veteran could obtain. 

In addition, the veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for cervical spinal spondylosis with myelopathy, 
but the Board is of the opinion that such an examination is 
unnecessary to make a decision in this case.  Under the 
Veterans Claims Assistance Act (VCAA), a medical examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability.  38 C.F.R. § 3.159(c) 
(4).  In this case, while the record clearly reflects that 
the veteran has a currently diagnosed cervical spinal 
disorder, there is absolutely no evidence beyond the 
veteran's own contentions that he suffered an event, injury 
or disease in service that resulted in his currently 
diagnosed cervical spinal disorder.  More significantly, 
there is no competent medical evidence that suggests that a 
currently diagnosed cervical spinal disorder is in any way 
associated with an established event, injury or disease in 
service.  

In this circumstance, there is no duty on the part of the VA 
to provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorder, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the appellant, does not contain competent evidence to 
suggest that the disorders are related to the veteran's 
service.  

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A. 
§ 5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination). 

As will be further explained below, in the absence of 
corroborating evidence establishing that the veteran suffered 
an event, injury or disease in service, a current examination 
could do no more than speculate that a currently diagnosed 
disorder was related to service based on the veteran's 
unsubstantiated count of service events.  Under these 
circumstances, the Board believes that a VA examination is 
unnecessary and will address the merits of the veteran's 
claims.

Lastly, neither the veteran nor his representative have made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
or have otherwise suggested the presence of any error or 
deficiency in the accomplishment of the duty to notify or 
duty to assist.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds; 444 F. 3d 1328 (Fed. Cir. 
2006).  Therefore, the Board finds that duty to notify and 
duty to assist have been satisfied and will proceed to the 
merits of the veteran's appeal.  

The veteran essentially contends that service connection is 
warranted for cervical spinal spondylosis with myelopathy 
because it is related to an injury he sustained during 
service.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis or an organic disease of the nervous 
system, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R.  § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999);  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In connection with the veteran's current claim he has 
reported that he experiences pain and discomfort in his neck, 
shoulder and arm, in addition to weakness in his left leg and 
difficulties with balance.  The veteran sought treatment at 
the VA Medical Center in Dallas, TX beginning in 2005 and 
reported that the condition had existed for approximately 10 
years.  During subsequent examinations the veteran reported 
that the first symptoms occurred in 1995 and then reemerged 
sometime after 2000.  The veteran's reported trauma includes 
a fall from a truck bed while in active service in 1979 and a 
motorcycle accident in 1984.  The veteran applied for a 
nonservice-connected pension for these injuries and reported 
that the condition began in 1995.

While the record does indicate a currently diagnosed cervical 
spinal disorder it does not indicate the presence of the 
second or third elements necessary to establish a service 
connection.  Beyond the veteran's own statements no evidence 
exists to corroborate the injury sustained in 1979.  Even 
accepting that the injury occurred, the veteran's own 
statements belie its importance.  He reported to VA medical 
examiners that he did not recall being hurt very badly in 
this incident and experienced no lasting trauma from the 
event.  In addition, there is absolutely no medical evidence 
that even suggests a relationship between the veteran's 
currently diagnosed cervical spine disorder and the injury 
the veteran reports he sustained during service

Therefore, the Board finds, in the absence of any indication 
of a chronic cervical spinal disorder during service and the 
fact that no cervical spinal disorder was demonstrated for 
many years following the veteran's separation from service, 
that the preponderance of the evidence is against the 
veteran's claim.  The evidentiary gap in this case between 
the date of the veteran's separation from service in 1982 and 
the earliest symptomatology reported by the veteran and the 
diagnosis of a cervical spinal disorder essentially 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998); affd. sub. 
nom., Forshey v. Principi, 284 F. 3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's cervical spinal spondylosis 
with myelopathy had its origin during service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Simply put, in the absence of a 
present disability that is related to service, a grant of 
service connection is clearly not supportable.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between his 
cervical spinal spondylosis with myelopathy and service by 
way of correspondence from the RO to him, but he has failed 
to do so.  A claimant has the responsibility to present and 
support a claim for benefits under laws administered by the 
VA, 38 U.S.C.A. § 5107(a), and the veteran was clearly 
advised of the need to submit medical evidence of a 
relationship between his cervical spinal spondylosis with 
myelopathy current disability and an injury, disease or event 
in service.  

While the veteran is clearly of the opinion that his cervical 
spinal spondylosis with myelopathy is related to service, as 
a lay person, the veteran is not competent to offer an 
opinion that requires specialized training, such as the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board concludes 
that service connection for cervical spinal spondylosis with 
myelopathy is not warranted.  


ORDER

Service connection for cervical spinal spondylosis with 
myelopathy is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


